ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive.

In response to Applicant’s arguments regarding Claim 1, 9, and 10 that the prior art of record does not teach or suggest “the allocation of the same wiring resource to the recited first and second signal paths,” Examiner respectfully disagrees for the reasons stated in the Final Rejection dated 7/26/2021 in addition to the following.
Examiner directs Applicant to Trimberger Col. 6, Lines 19-56 and Col. 7, Lines 35-41, wherein based on the set reliability mode, copies of the circuit design are added which allocates identical wiring resources to each copy of the circuit design. Under the broadest reasonable interpretation of the claim limitations as currently claimed, the phrase “the same wiring resource” can be interpreted to mean the same type of wiring resource, and does not necessarily mean that a single wiring resource is being shared by two different signal paths in parallel. This is shown for example in Fig. 3, wherein a quintuple modular redundancy is illustrated and shows multiple signal paths in parallel .

In response to Applicant’s Argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as stated previously in the Final Rejection dated 7/26/2021, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cashman and Trimberger to apply the known technique of redundancy in implementing a circuit design as taught by Trimberger to improve on the circuit design as taught by Cashman, yielding the predictable results of improved reliability and performance.  That is, the motivation to combine is the predictable results of improved reliability and performance in an integrated circuit.  Applicant’s arguments are therefore not persuasive and the rejection is maintained.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ERIC D LEE/Primary Examiner, Art Unit 2851